            Case 8:18-bk-09803-RCT          Doc 17    Filed 12/13/18     Page 1 of 1


                     IN THE UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

IN RE:                                                      CASE NO.: 8:18-bk-09803-RCT
William Edward McVicar, Jr.                                 CHAPTER 13
Michelle Anne McVicar
DEBTOR(S)
                         /

     MOTION FOR REFERRAL TO MORTGAGE MODIFICATION MEDIATION

Debtors, by and through the undersigned attorney, file this Motion for Referral to Mortgage
Modification Mediation, and state the following:

1.     On November 14, 2018, this case was instituted by the filing of a Chapter 13 petition
under Chapter 13 of the Bankruptcy Code.

2.     Debtors filed this Chapter 13 case in an attempt to retain their real property located in
Hillsborough County, Florida, commonly known as 18140 Heron Walk Drive, Tampa, FL
33647.

3.    Debtors seek to modify the terms of the mortgage encumbering the Property in favor of
Wells Fargo with Acct. # ending in 6092. Debtors’ income will allow them to contribute as
much as thirty-one percent (31%) of their current gross income to payment of their modified
mortgage debt.

4.     Mediation pursuant to Local Rule 9019-2 will assist the parties in negotiation of a
modification of the relevant mortgage.

        WHEREFORE, Debtors respectfully request that this Court enter an order granting this
Motion, referring this case to mediation, and granting such other and further relief as is just and
proper.
                                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing Motion has been furnished
electronically or via U. S. Mail to Kelly Remick, Post Office Box 6099, Sun City, FL 33571;
Assistant U.S. Trustee, 501 E. Polk Street #1200, Tampa, FL 33602; William and Michelle
McVicar, 18140 Heron Walk Drive, Tampa, FL 33647 and Albertelli Law, Attorney for
Secured Creditor, P. O. Box 23028, Tampa, FL 33623 this 13th day of December, 2018.
                                                                         /s/ Alan Borden Esq.
                                                                            Alan Borden, Esq.
                                                               Debt Relief Legal Group, LLC
                                                                   901 W. Hillsborough Ave.
                                                                           Tampa, FL 33703
                                                                           Ph. 813-231-2088
                                                                           Fx: 813-354-2627
                                                                aborden@1800debtrelief.com
